                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


SUSANNA MIRKIN and BORIS MIRKIN,
Individually and on Behalf of All Others Similarly
Situated,

                                         Plaintiffs,
                                                          Docket No. 18 Civ. 2949
                                                          Ross, J.

                                                          Second Circuit
                                                          Docket No. 18 Civ. 3138


                        v.

XOOM ENERGY, LLC and
XOOM ENERGY NEW YORK, LLC

                                       Defendants.



                          SECOND AMENDED NOTICE OF APPEAL

        Notice of appeal is hereby given that Plaintiffs Susanna Mirkin and Boris Mirkin

(“Plaintiffs”) hereby appeal to the United States Court of Appeals for the Second Circuit from

the Opinion and Order dated September 21, 2018 (ECF No. 24) granting Defendants, Xoom

Energy, LLC and Xoom Energy New York, LLC’s motion to dismiss Plaintiffs’ complaint with

prejudice, from the Opinion and Order dated November 2, 2018 (ECF No. 30) denying

Plaintiffs’ motion to alter or amend the judgment and denying Plaintiffs leave to amend their

pleadings, and, additionally, from the Opinion and Order dated December 6, 2018 (ECF No. 38)

denying Plaintiffs’ motion for reconsideration.
Dated: December 13, 2018   Respectfully Submitted,

                            /s/ Steven L. Wittels
                           Steven L. Wittels (SW-810)
                           J. Burkett McInturff (JM-4564)
                           Tiasha Palikovic (TP-5697)

                           WITTELS LAW, P.C.
                           18 Half Mile Road
                           Armonk, New York 10504
                           Telephone: (914) 319-9945
                           Facsimile: (914) 273-2563
                           slw@wittelslaw.com
                           jbm@wittelslaw.com
                           tpalikovic@wittelslaw.com

                           Lead Counsel for Plaintiffs and the Class



                           Daniel Hymowitz
                           HYMOWITZ LAW GROUP, PLLC
                           1629 Sheepshead Bay Road
                           Brooklyn, NY 11235
                           Telephone: (718) 807-9900
                           Facsimile: (866) 521-6040
                           daniel@hymowitzlaw.com

                           Andrey Belenky
                           Dmitry Kheyfits
                           KHEYFITS BELENKY LLP
                           1140 Avenue of the Americas, 9th Floor
                           New York, NY 10036
                           Phone: (212) 203-5399
                           Facsimile: (212) 203-6445
                           abelenky@kblit.com
                           dkheyfits@kblit.com

                           Co-Counsel for Plaintiffs and the Class




                              2
                                CERTIFICATE OF SERVICE

       I certify that I caused Plaintiffs’ Second Amended Notice of Appeal to be served on all

parties and counsel of record, as identified below, by filing it with this Court’s ECF system on

December 13, 2018.



                                                     /s/ Steven L. Wittels
                                                     Steven L. Wittels
